     Case 1:19-cv-01338-AWI-JLT Document 25 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    EARNEST S. HARRIS,                                 No. 1:19-cv-01338-AWI-JLT (PC)

12                       Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
13           v.                                          RECOMMENDATIONS AND DISMISSING
                                                         EIGHTH AMENDMENT CLAIMS
14    D. NEVE,
                                                         (Doc. No. 21)
15                       Defendant.
16

17          Plaintiff Earnest S. Harris is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local

20   Rule 302.

21          On July 27, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that Plaintiff’s Eighth Amendment claims be dismissed, but that his First

23   Amendment retaliation claims be allowed to proceed. Doc. No. 21. The magistrate judge found

24   that Plaintiff’s allegations that Defendant-Correctional Officer Neve refused to provide him meals

25   on two occasions, nearly a year apart, are not “sufficiently serious” to implicate the Eighth

26   Amendment. Id. at 4−5. Given that Plaintiff had received two opportunities to amend his

27   complaint (see Doc. Nos. 10, 12), the magistrate judge found that further amendment would be

28   futile. Doc. No. 21 at 1, 5−6. Plaintiff filed objections to the findings and recommendations on
     Case 1:19-cv-01338-AWI-JLT Document 25 Filed 12/16/20 Page 2 of 2


 1   August 17, 2020. Doc. No. 24.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 3   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

 4   objections, the Court finds the findings and recommendations to be supported by the record and

 5   proper analysis. The Court agrees with the magistrate judge’s finding that Plaintiff’s allegations

 6   that he was deprived two meals over the span of 10 months are not sufficiently serious to

 7   establish an Eighth Amendment claim. See Foster v. Runnels, 554 F.3d 807, 812 n.1 (9th Cir.

 8   2009) (denial of two meals over the span of two months did “not appear to rise to the level of a

 9   constitutional violation”). However, Plaintiff’s allegations that Defendant denied him the meals
10   in retaliation for filing inmate grievances are sufficient to state cognizable First Amendment

11   retaliation claims.

12          Accordingly, the Court ORDERS:

13          1.      The findings and recommendations issued on July 27, 2020 (Doc. No. 21), are

14                  ADOPTED in full;

15          2.      Plaintiff’s Eighth Amendment claims are DISMISSED;

16          3.      Plaintiff’s First Amendment retaliation claims under 42 U.S.C. § 1983 are allowed

17                  to proceed; and

18          4.      This case is referred back to the assigned magistrate judge for further proceedings.

19
     IT IS SO ORDERED.
20

21   Dated: December 15, 2020
                                                 SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28

                                                       2
